Citation Nr: 0406294	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for right knee 
residuals of rheumatic fever, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for left knee 
residuals of rheumatic fever, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948 and from November 1950 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied increased evaluations for 
service-connected knee disabilities.  Pursuant to his 
request, the veteran was afforded a travel board hearing in 
July 2003.  At that time, additional documentary evidence was 
received into the record, without a waiver for its initial 
consideration by the RO.  In addition, other issues were 
raised by the veteran during the course of his testimony; 
specifically, entitlement to service connection for hip, 
shoulder, and elbow disorders; and for emphysema.  These 
latter issues are not within the Board's jurisdiction for 
review at this time.   Hence  they are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

As referenced above, additional evidence was received into 
the record at the time of the Board hearing in July 2003 
without a waiver of initial RO consideration, and, as such, 
remand is required to permit the RO to review such evidence 
and readjudicate the claims for increase herein at issue.  

In addition, various other reasons are indicated for return 
of the case to the RO so that further procedural and 
evidentiary development may be undertaken.  In this regard, 
the record does not reflect that the veteran was ever 
afforded the RO hearing he specifically requested in June 
2002, nor is it shown that the request for such hearing was 
ever withdrawn.  

Moreover, while the veteran was afforded a VA medical 
examination in March 2001 in connection with his claims for 
increase, such examination was accomplished without the 
benefit of the veteran's claims folder and inadequately 
addressed the current nature and severity of the disorders in 
question.  

Lastly, full compliance with the VCAA and the jurisprudence 
interpreting such law appears to be lacking.  As such, 
efforts to ensure compliance therewith are necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded the 
formal RO hearing he requested in June 
2002 as to the matters herein on appeal.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
claims for increased ratings for his 
service-connected knee disabilities.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the appellant that, 
if requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
authorization.  Finally, the RO must 
address whether the veteran has been 
prejudiced by VA's issuance of a VCAA 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

3.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center in Reno, Nevada, pertaining to his 
service-connected knee disorders since 
April 2003.  Once obtained, such records 
are to be made a part of the claims 
folder.  

4.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his service-connected knee disorders.  
The claims folder in its entirety must be 
made available to the examiner for review 
and such examiner must reference in 
his/her report whether in fact the claims 
folder was reviewed.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must respond to each of the 
following:

(a)  Is rheumatoid arthritis as 
it affects either knee 
currently an active or inactive 
process?  

(b)  If rheumatoid arthritis is 
an active process, are there 
(i) constitutional 
manifestations associated with 
active joint involvement, which 
are totally incapacitating; or 
(ii) lesser symptoms but with 
weight loss and anemia 
productive of a severe 
impairment of health, or 
severely incapacitating 
exacerbations occurring four or 
more times a year, or a lesser 
number of exacerbations over 
prolonged periods; or (iii) 
symptom combinations productive 
of a definite impairment of 
health objectively supported by 
examination findings or 
incapacitating exacerbations 
occurring three or more times a 
year; or (iv) one or two 
exacerbations a year in a well-
established diagnosis?

(c)  If rheumatoid arthritis is 
not an active process of either 
knee, the following must be 
addressed:

(i)  Describe the 
condition of the left and 
right knees and indicate 
whether there are present 
or absent any findings of 
ankylosis; subluxation; 
instability; dislocation 
of semilunar cartilage 
with associated frequent 
episodes of locking, 
pain, and joint effusion; 
genu recurvatum; and/or 
loss of range of motion 
attributable to either 
service-connected 
disability, to include 
the severity or degree 
thereof.  Range of motion 
findings should be given 
in degrees, with the 
standard for normal knee 
motion being 140 degrees 
of flexion and 0 degrees 
of extension.  Any 
instability or 
subluxation should be 
graded as mild, moderate 
or severe.

(ii)  Describe the size 
and location of all 
scarring attributable 
rheumatic fever affecting 
the knees, noting whether 
there is present or 
absent poor nourishment, 
repeated ulceration, and 
tenderness of any such 
scarring.  If scarring is 
present note: 

Whether such scarring 
is deep (associated 
with underlying soft 
tissue damage) or 
productive of limited 
motion.  If so, does 
the scarring exceed 6, 
12, 72, or 144 square 
inches of either knee? 

Whether such scarring 
is superficial (i.e., 
not associated with 
underlying soft tissue 
damage), does not cause 
limited motion, but 
exceeds 144 square 
inches of either knee? 

Whether any superficial 
scarring is unstable 
(i.e., frequent loss of 
the covering of skin 
over the scar)? 

Whether superficial 
scarring is objectively 
painful on examination?

Whether superficial 
scarring is productive 
of a limitation of knee 
function?.  

(iii)  The examiner must 
determine whether either 
or both knees exhibit 
weakened movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability.  If feasible, 
any determination should 
be expressed in terms of 
the degree of additional 
range of motion loss, or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability or 
incoordination.

(iv)  The examiner must 
express an opinion on 
whether there is 
objective evidence of 
right and/or left knee 
pain.  If so, the degree 
of pain should be 
quantified.  Address 
whether such objectively 
demonstrable pain 
significantly limits 
functional ability during 
flare-ups or when the 
affected part is used 
repeatedly over a period 
of time.  This 
determination should, if 
feasible, be portrayed in 
terms of the degree of 
additional range of 
motion loss due to pain 
on use or during flare-
ups.  
5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claims of entitlement to 
increased ratings for bilateral knee 
residuals of rheumatic fever, based on 
all the evidence of record, inclusive of 
that submitted at the July 2003 hearing, 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, the opinions of Federal 
courts interpreting such body of law.  
Consideration must also be afforded 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997); and VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998), if applicable.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




